Citation Nr: 0335170	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for achy joints due to 
an undiagnosed illness.

2.  Entitlement to service connection for gastroenteritis and 
gastroesophageal reflux disease, claimed as gastric problems 
(heart burn and diarrhea) due to undiagnosed illness.  

3.  Entitlement to service connection for a fever due to 
undiagnosed illness.  

4.  Entitlement to service connection for lower motor neuron 
disease/sensorineuropathy, claimed as fatigue due to 
undiagnosed illness.

5.  Entitlement to an increased (compensable) evaluation for 
cluster headaches.

6.  Evaluation of sinusitis with blurred vision, status post 
intranasal ethmoidectomy, bilateral intranasal anstrostomy 
and bilateral inferior turbinectomy, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	L. Monte Kandekore Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1986 and from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

With regard to the issue of an evaluation of sinusitis with 
blurred vision, status post intranasal ethmoidectomy, 
bilateral intranasal anstrostomy and bilateral inferior 
turbinectomy, currently rated as 30 percent disabling, the 
Board notes that this appeal initially arises from the 
original grant of service connection for sinusitis.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, this issue is subject 
to the Court's holding in Fenderson.  


REMAND

The Board notes that the veteran was initially represented by 
Disabled American Veterans (DAV) with regard to this claim 
and that a Power of Attorney Form is of record.  The Board 
further observes that DAV provided written argument on behalf 
of the veteran's claim in July and August 2003.  

The Boards also notes that in an August 1997 letter, the 
veteran indicated that he had retained the services of L. 
Monte Kandekore, Esq.  The Board further observes that in a 
September 1997 letter addressed to the RO, Attorney Kandekore 
indicated that he represented the veteran for disability and 
referenced the veteran's claims file.  

It does not appear that the AOJ has forwarded copies of 
critical documents to the correct representative.

On a VA Form 9, received in November 1996, the veteran 
checked the boxes indicating that he desired a hearing before 
a Veterans Law Judge at the local RO.  

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, he has not withdrawn his request 
for a hearing before a Veterans Law Judge at the local RO.

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:


1.  The AOJ has the right to seek 
clarification of representation.  If the 
attorney is still the representative, all 
appropriate documents should be forwarded 
to him.  

2.  The RO should take appropriate action 
to schedule the veteran for a hearing 
before a Veterans Law Judge.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


